[Cite as Firestone Complete Auto Care v. Ohio Dept. of Pub. Safety, 2009-Ohio-7190.]

                                      Court of Claims of Ohio
                                                                                      The Ohio Judicial Center
                                                                              65 South Front Street, Third Floor
                                                                                         Columbus, OH 43215
                                                                               614.387.9800 or 1.800.824.8263
                                                                                          www.cco.state.oh.us




FIRESTONE COMPLETE AUTO CARE, et al.

       Plaintiffs

       v.

OHIO DEPARTMENT OF PUBLIC SAFETY

       Defendant

        Case No. 2009-05650-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF DISMISSAL


        {¶ 1} On June 19, 2009, this court issued an entry ordering plaintiffs to obtain
counsel to proceed with this claim, to file a notice of appearance, and an amended
complaint with this court. Plaintiffs were also ordered to submit the $25 filing fee or a
poverty statement or face dismissal of this case. Plaintiff’s have failed to comply with
the court orders. Therefore, plaintiffs’ claim is dismissed, without prejudice, pursuant to
Civ.R. 41. The court shall absorb the costs of this case.




                                                           ________________________________
                                                           DANIEL R. BORCHERT
                                                           Deputy Clerk

Entry cc:

Firestone Complete Auto Care
Rose Pusecker
Case No. 2009-05650-AD          -2-   ENTRY



1796 Morse Road
Columbus, Ohio 43229

DRB/laa
Filed 12/23/09
Sent to S.C. reporter 4/16/10